BRYAN, Senior Circuit Judge
(concurring):
I have had considerable difficulty with this case because of the problems logically arising in the conflict between the effectuation of the school authorities’ bona fide aim and the restrictions of the First Amendment. In ordering four rewrites of the School Board’s regulations, District Judge Northrop scrupulously endeavored to avoid a trespass upon student rights. I concur in the present opinion of the Court because it provides a clear and explicit chart by which the District Court and the Board may achieve their object and yet not trample upon the students’ First Amendment privileges.